                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JACKIE and BRITNEY IRVING,

       Plaintiffs,

v.                                                CASE NO.: 6:20-cv-1889-Orl-40EJK

USAA GENERAL INDEMNITY
COMPANY,

      Defendant.
_______________________________/

                               CASE MANAGEMENT REPORT

       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

DEADLINE OR EVENT                                                             AGREED DATE
Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1) as amended   11/30/2020
effective December 1, 2000) [Court recommends 30 days after CMR meeting]
Certificate of Interested Persons and Corporate Disclosure Statement [each    COMPLETED
party who has not previously filed must file immediately]
Motions to Add Parties or to Amend Pleadings                                  12/28/2020
[Court recommends 1 - 2 months after CMR meeting]

Disclosure of Expert Reports                              Plaintiff:          10/1/2021
                                                        Defendant:            11/1/2021
[Court recommends last exchange 6 months before trial and 1 - 2 months before
discovery deadline to allow expert depositions]
Discovery Deadline [Court recommends 6 months before trial to allow time      12/6/2021
for dispositive motions to be filed and decided; all discovery must be
commenced in time to be completed before this date]
Dispositive Motions, Daubert, and Markman Motions [Court recommends no        1/6/2022
less than 5 months before trial]




                                         Page 1 of 10
DEADLINE OR EVENT                                                                  AGREED DATE

Joint Final Pretrial Statement (Including a Single Set of Jointly-Proposed Jury    4/18/2022
Instructions, Verdict Form and Voir Dire Questions emailed to:
chambers_FLMD_Byron@flmd.uscourts.gov in Word format), Witness Lists,
Exhibit Lists with Objections on Approved Form) Trial Briefs [Court
recommends 4 weeks before Final Pretrial Conference]

All Other Motions Including Motions In Limine [Court recommends 3 weeks            4/25/2022
before Final Pretrial Conference]
Final Pretrial Conference [Court will set a date that is approximately 3 weeks     5/16/2022
before trial]
Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of   6/6/2022
filing complaint in most Track Two cases, and within 2 years in all Track Two
cases; trial term must not be less than 4 months after dispositive motions
deadline (unless filing of such motions is waived.
Estimated Length of Trial [trial days]                                             5 days
Jury / Non-Jury                                                                    Jury

Mediation                                                  Deadline:               12/20/2021
                                                           Mediator:               Gerald T. Albrecht
                                                           Address:                3350 Buschwood
                                                                                   Park Dr., Ste. 130,
                                                                                   Tampa, FL 33618
                                                         Telephone:                813-930-2223
[Absent arbitration, mediation is mandatory; Court recommends either 2 - 3
months after CMR meeting, or just after discovery deadline]

All Parties Consent to Proceed Before Magistrate Judge                             Yes____ No X

                                                                                   Likely to Agree in
                                                                                   Future _____

    I.      Preparation of the Case Management Report

         The parties may communicate with each other electronically or by telephone as long as

they can agree on all significant aspects of this Report. Otherwise, lead counsel must meet in

person for the purpose of preparing and filing the Report. Unless the parties agree to meet

elsewhere, the meeting must be held in the Orlando Division of the Middle District of Florida.

The parties must complete the certification shown below:

                                          Page 2 of 10
       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), 1 a meeting was held telephonically on

October 28, 2020, at 1:00 p.m. and was attended by:

                 Name                                        Counsel for (if applicable)

       Chris Ballentine                                      USAA General Indemnity Company

       David J. Pettinato, Esq.                              Jackie and Britney Irving

II.    Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

       The parties __ have exchanged           X    agree to exchange (check one) information described in

Fed.R.Civ.P. 26(a)(1)(A) - (D) by November 30, 2020.

       Below is a description of information disclosed or scheduled for disclosure.

       All information required by the Federal Rules.

III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

stored information ("ESI"), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

       __ no party anticipates the disclosure or discovery of ESI in this case;

           X one or more of the parties anticipate the disclosure or discovery of ESI in this case.




       1
        A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.


                                                 Page 3 of 10
          If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:2

          A.         The form or forms in which ESI should be produced.

          B.         Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

          C.         Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

          D.         The various sources of ESI within a party's control that should be searched for

ESI, and whether either party has relevant ESI that it contends is not reasonably accessible under

Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that

information.

          E.         The characteristics of the party's information systems that may contain relevant

ESI, including, where appropriate, the identity of individuals with special knowledge of a party's

computer systems.

          F.         Any issues relating to preservation of discoverable ESI.

          G.         Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, only in the unusual

event an agreement between the parties is insufficient, an Order under Federal Rules of Evidence

Rule 502,         If the parties agree that a protective order is needed, they shall attach a copy of the

proposed order to the Case Management Report, together with a statement as to why an

enforceable agreement between the parties is not sufficient.                The parties should attempt to agree


          2
              See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.


                                                     Page 4 of 10
on protocols that minimize the risk of waiver. Any proposed protective order shall comply with

Local Rule 1.09 and Section IV.F. below on Confidentiality Agreements.

       H.      Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

       Please state if there are any areas of disagreement on these issues and, if so, summarize

the parties' positions on each:

       None at this time. The parties anticipate working out all issues relating to ESI.

       If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___      one or more of the parties requests that a preliminary pre-trial conference under

Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although this will

be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are

encouraged to have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed.R.Civ.P.

         X     all parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form.      No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper C including emergency motion C is subject



                                           Page 5 of 10
to being denied or stricken unless the filing party has previously filed and served its Certificate

of Interested Persons and Corporate Disclosure Statement. Any party who has not already filed

and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

                                  X            Yes

                               _______         No

Amended Certificate will be filed by ___________ (party) on or before __________ date).

       B.      Discovery Not Filed

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03.   The Court encourages the exchange of discovery requests on diskette.       See Local

Rule 3.03 (f). The parties further agree as follows:

       Nothing at this time.

       C.      Limits on Discovery

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of

Court, the parties may serve no more than twenty-five interrogatories, including sub-parts.

Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each

deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree

by stipulation on other limits on discovery.    The Court will consider the parties= agreed dates,

deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows: No

limitations have been agreed upon at this time.



                                            Page 6 of 10
               1.      Depositions



               2.      Interrogatories



               3.      Document Requests



               4.      Requests to Admit



               5.      Supplementation of Discovery

       D.      Discovery Deadline = 12/6/2021

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline.     The Court may deny as untimely all motions to compel filed

after the discovery deadline. In addition, the parties agree as follows:

       Nothing at this time.

       E.      Disclosure of Expert Testimony = Plaintiff 10/1/2021; Defendant 11/1/2021

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e).        Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order.     Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

       Nothing at this time.




                                            Page 7 of 10
        F.        Confidentiality Agreements

        Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal.       The Court will permit the parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized

need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a

memorandum of law in support.        The motion, whether granted or denied, will remain in the

public record.

        The parties may reach their own agreement regarding the designation of materials as

Aconfidential.@   There is no need for the Court to endorse the confidentiality agreement.     The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.     See Local Rule 4.15.        Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that Ano party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.@    With respect to confidentiality agreements, the

parties agree as follows:

        The parties do not anticipate needing a confidentiality agreement.

        G.        Other Matters Regarding Discovery C

        None at this time.




                                           Page 8 of 10
VI.      Settlement and Alternative Dispute Resolution.

         A.     Settlement C

                The parties agree that settlement is _____ likely    X unlikely.

                        (check one)

                The parties request a settlement conference before a United States Magistrate

Judge:                yes        X    no            likely to request in future.

         B.     Arbitration

                The Local Rules no longer designate cases for automatic arbitration, but the

parties may elect arbitration in any case. Do the parties agree to arbitrate?

                        yes      X      no                            likely to agree in future

         _______       Binding                        ________        Non-Binding

         C.     Mediation

                Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court=s Local Rules.

The parties have agreed on a mediator from the Court=s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for

mediation. The list of Court approved mediators is available from the Clerk, and is posted on the

Court=s web site at http://www.flmd.uscourts.gov

         D.     Other Alternative Dispute Resolution C

         The parties intend to pursue the following other methods of alternative dispute resolution:

         NONE.




                                             Page 9 of 10
Date: 11/2/20

Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.



s / David J. Pettinato                                  s/ Chris Ballentine
DAVID J. PETTINATO, ESQ.                               CHRIS BALLENTINE, ESQ.
Florida Bar Number 062324                              Florida Bar No. 434205
Law Offices of David Pettinato, LLC                    JOSEPH L. AMOS, JR., ESQ.
1000 West Cass Street                                  Florida Bar No. 856230
Tampa, FL 33606                                        Fisher Rushmer, P.A.
Tel: 813-943-9840 / Fax: 813-434-2291                  Post Office Box 3753
Email: dpettinato@pettinatolaw.com                     Orlando, FL 32802-3753
Email: admin@pettinatolaw.com                          Tel: 407-843-2111 / Fax: 407-422-1080
                                                       Primary E-Mail: cballentine@fisherlawfirm.com
                                                       Secondary E-Mail: dburns@fisherlawfirm.com
                                                       Primary E-Mail: jamos@fisherlawfirm.com
                                                       Secondary E-Mail: askees@fisherlawfirm.com



L:\CMB\Irving\PLEADING\Case Management Report.docx




                                                     Page 10 of 10
